BRICKELL, C. J.
The acceptance of a bill of exchange is an engagement to pay the bill at maturity; and if it is unqualified, the liability of the acceptor is that of a maker of a promissory note If the engagement is broken — if the maker fails to pay at maturity' — in the absence of a statute prescribing otherwise, no other damages than interest, com*237putecl according to the statutory rate, are recoverable. — Hanrick v. Farmers’ Bank, 8 Port. 539; Dickinson v. Br. Bank Mobile, 12 Ala. 54. The statute, fixing the rate oí damages on protested bills of exchange, is general in its terms, simply declaring that five per cent, on the sum drawn for is the measure, without stating which of the parties are chargeable with them. — R. C. § 1845. It is not materially variant from the former statute, under which it was held that the acceptor, was not liable for the statutory damages. The damages are in lieu of re-exchange and other charges recoverable by the law merchant (R. 0. § 1846); and as these were recoverable only of the drawer or indorsers, the statute cannot receive a construction which would impose a liability for them on the acceptor. Such a construction would be opposed to the nature of his contract. His promise is to pay the bill, at maturity, at the place at which it is payable; and interest compensates fully for his failure to pay. The drawer promises to pay at the place at which the bill is drawn, and the indorser at the place of indorsement, if the acceptor fails. The damages are intended as compensation to the holder, for the re-exchange, and other expenses which may be incurred, in placing the money where it was payable according to the tenor of the bill, and which, under the law merchant, was recoverable of the drawer or indorser only, not of the acceptor. The charge of the court was erroneous.
2. The replication was general — simply an issue on the truth of the facts stated in the pleas. No other evidence was admissible, in this state of pleading, than such as was directed to the facts stated in the .pleas. If the plaintiffs were bona fide holders, entitled to recover notwithstanding the want or failure of consideration of the bill, the facts should have been introduced by a special replication. The court erred in overruling appellant’s objection to the evidence in rebuttal offered by appellees.
The judgment is reversed, and the cause remanded.